Martin, J.,
delivered the opinion of the court-
The plaintiff’s claim is for wages, as engineer. He obtained an order for the seizure of the boat, she was accordingly seized, but delivered afterwards to the city marshal’s order, as he had before sold her, the plaintiff consenting thereto on the promise of the marshal to hold the proceeds of the sale, until the plaintiff’s and the purchaser’s claims were finally determined on.
On a supplemental petition, the plaintiff stating the sale of the boat and the claims of several persons as creditors, on judgments obtained before the City Court and Associate Ju<%es5 obtained an injunction to the city marshal, prohibithig him from paying the proceeds of the sale, or any part thereof, until the further order of the Parish Court.
Martin, who had obtained a judgment in the City Court, obtained a dissolution of the injunction, and the plaintiff having in the mean while died, the curator of his estate appealed.
Admitting that the City Court’s interference, in the disposal of the proceeds of the sale of a boat in the hands of the city marshal was legal, it is clear the injunction was properly dissolved, as none of the persons having in these proceeds an interest, adverse to that of the plaintiffs, were made parties, and no step was taken to have these proceeds placed at the disposal of the Parish Court.
*311Damages are asked for the frivolous appeal, but this ** appears to us to be1 a case in which the curator may be supposed to have entertained an honest doubt.
It is, therefore, ordered, adjudged and decreed, that the , judgment of the Parish Court be affirmed with costs.